


Exhibit 10.3




CHANGE ORDER FORM
Resolution of FERC Open Items, Additional FERC Support Hours and
Greenfield/Brownfield Milestone Adjustment




PROJECT NAME:  Sabine Pass LNG Liquefaction Facility


OWNER: Sabine Pass Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: November 11, 2011
CHANGE ORDER NUMBER: CO-00035


DATE OF CHANGE ORDER: May 9, 2014






--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)


1.
Parties agree to the final resolution and closure of all issues listed in
Exhibit A of this Change Order. For the avoidance of doubt, this Change Order
does not include any impacts to the Soils Preparation Subcontractor which will
be addressed as a Provisional Sum adjustment.



2.
Parties agree that the FERC related support hours detailed in Attachment A,
Section 9.2 of the Agreement will continue without limiting work hours and
without additional compensation.



3.
Items 1 and 2 of this Change Order will increase the Contract Price by a total
of Fifteen Million U.S. Dollars ($15,000,000). Exhibit B of this Change Order
depicts the modifications to the Milestone Payments in Attachment C of the
Agreement.



4.
Milestone No. 25.04 Milestone Achievement Criteria of Attachment C, Schedule C-1
is hereby amended by:



•
deleting the phrase “original budgeted manhours”, and

•
replacing it with “current budgeted manhours”, as adjusted by Change Orders
through CO#0034.



5.
Milestone No. 40.01 Milestone Achievement Criteria of Attachment C, Schedule C-1
is hereby amended by:



•
deleting the phrase “original budgeted manhours”, and

•
replacing it with “current budgeted manhours” as adjusted by Change Orders
through CO#0034.




--------------------------------------------------------------------------------

Adjustment to Contract Price
The original Contract Price was
$
3,900,000,000


Net change by previously authorized Change Orders (#00001-00031)
$
158,274,327


The Contract Price prior to this Change Order was
$
4,058,274,327


The Contract Price will be (increased) by this Change Order in the amount of
$
15,000,000


The new Contract Price including this Change Order will be
$
4,073,274,327









Adjustment to dates in Project Schedule
The following dates are modified (list all dates modified; insert N/A if no
dates modified): No impact to Project Schedule.




Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)




Adjustment to Payment Schedule: N/A




--------------------------------------------------------------------------------






Adjustment to Minimum Acceptance Criteria: N/A


Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: N/A




Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials:
/s/ SB Contractor /s/ EL Owner




[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.




/s/ Ed Lehotsky
 
/s/ Sergio Buoncristiano
Owner
 
Contractor
Ed Lehotsky
 
Sergio Buoncristiano
Name
 
Name
VP LNG Project Management
 
Principal Vice President
Title
 
Title
May 27, 2014
 
May 9, 2014
Date of Signing
 
Date of Signing











